Citation Nr: 0012002	
Decision Date: 05/06/00    Archive Date: 05/12/00

DOCKET NO.  93-17 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active military duty from December 1985 
to March 1986.

In a December 1989 decision, the Board of Veterans' Appeals 
(Board) denied the claim of entitlement to service connection 
for hearing loss of the right ear.  On appellate review in 
June 1995, the Board remanded the matter for additional 
development.  The case has been returned for appellate 
adjudication.


FINDINGS OF FACT

1.  In December 1989, the Board denied entitlement to service 
connection for hearing loss of the right ear.  

2.  Subsequent to the 1989 determination, the RO received 
private clinical records and a 1998 VA examination report.  
Although new, the evidence either does not directly and 
substantially bear upon the specific matter under 
consideration or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  After 1989, a transcript of the veteran's hearing was 
also received.  The statements contained therein however are 
duplicative and cumulative of arguments previously 
considered.


CONCLUSION OF LAW

The Board's December 1989 decision, denying entitlement to 
service connection for hearing loss of the right ear is 
final, and new and material evidence has not been submitted 
to reopen the claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991); 38 C.F.R. §§ 3.156, 20.1100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1989, the Board denied the veteran's claim of 
entitlement to service connection for hearing loss of the 
right ear.  The Board reasoned that prior to entering service 
the veteran had hearing loss on the right, which was 
reflected on the audiogram, and shortly after entering 
service he received treatment for otitis media with 
perforation of the tympanic membrane.  The Board then 
reasoned that the evidence, in service and post service, did 
not indicate any increase in severity of the preexisting 
hearing loss as a result of his period of service.  Thus, a 
finding of aggravation was not warranted.  

In reaching that determination, the Board considered the 
following: academic reports dated from 1978 to 1983 and a 
statement from the veteran's counselor for the class of 1978; 
December 1979 reports from the College Health Sciences, 
Bridgewater State College; the veteran's service medical 
records, showing hearing loss and treatment for otitis media; 
an October 1986 examination, which revealed hearing loss of 
the right ear; a December 1987 statement from the veteran's 
recruiter indicating that the veteran met all requisite 
criteria for being processed into service in December 1985; a 
September 1988 statement from I.L.W., M.D., showing he had 
treated the veteran in November 1985 and upon returning from 
service, the veteran had a swollen eardrum of the right and 
noting while the veteran had no problem prior to service, he 
had problems at that time; and the veteran's January 1989 
hearing transcript, wherein he reiterated that his right ear 
problems initially manifested in boot camp and that service 
connection was warranted.  

At the outset in this case, it is noted that in February 
1999, while confirming the denial of the claim, the RO 
determined that new and material evidence had been submitted 
and reopened the claim.  The denial was based on a de novo 
review.  In Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), 
the United States Court of Appeals of Appeals for the Federal 
Circuit noted that it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised at any 
stage in the proceedings, and, once apparent, must be 
adjudicated.  Thus, in spite of what the RO may have 
determined, the Board must preliminarily decide that new and 
material evidence has been presented in a case that was 
previously adjudicated, before addressing the merits of the 
claim.  Barnett, 83 F.3d at 1383.  This is a mandatory 
jurisdictional requirement.  If the Board finds that new and 
material evidence has not been offered, that is where the 
analysis must end.  Accordingly, in this case the Board's 
must first determine whether new and material evidence has 
been submitted; if not, a review of the former disposition of 
the claim is beyond its jurisdiction.  Barnett, 83 F.3d at 
1383-84; see also Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).

As previously noted, in December 1989 the Board denied 
entitlement to service connection for hearing loss of the 
right ear.  Except as provided in Section 5108, when a claim 
is disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter referred to as the Court) held that the 
Board must perform a three-step test under a new and material 
analysis.  First, it must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C. § 5108.  Second, if new and material evidence 
has been presented, immediately upon reopening the claim, it 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).

Subsequent to 1989, the evidence consists of audiology 
examination reports dated from November to December 1988 from 
M.T., M.D.; additional medical reports from Bridgewater State 
College showing in March and April 1983 the veteran received 
treatment for complaints of a right earache and otitis 
externa; and clinical entries from The Family Medicine Group, 
showing that from November 1991 to March 1992 the veteran 
received treatment for right ear infections.  

After reviewing the foregoing medical evidence, the Board 
finds that although it is new, in that it was not of record 
at the last final disallowance of the claim, it is not 
material.  The evidence does not bear directly and 
substantially upon the specific matter under consideration.  
Although the reports show that the veteran received treatment 
for ear problems prior to and subsequent to service, the 
reports do not indicate that the veteran's right ear hearing 
loss was aggravated by service.  The reports merely show that 
the veteran received treatment and make no reference to 
service.  As such, the Board finds that the aforementioned 
medical reports are not new and material.  38 C.F.R. § 3.156.

After the Board's 1989 denial the evidence shows that a VA 
examination was conducted in March 1998.  The relevant 
diagnosis was moderately severe to profound mixed loss of the 
right.  The report reflects that an audiologist reviewed the 
veteran's claims file and concerning the issue of whether the 
veteran had hearing loss of the right ear prior to entry into 
service, the examiner stated "yes."  Audiogram dated 
December 1985 was consistent with a moderate low frequency 
hearing loss of the right ear and subsequent audiograms 
confirmed a conductive hearing loss for the right ear.  The 
examiner added if the veteran entered service in December 
1985, it was evident that he had a pre-existing hearing loss.  
The diagnosis from ear, nose, and throat examination in 
January 1986 indicated "chronic otitis media of right ear 
with secondary [tympanic membrane] perforation."  The degree 
of conductive hearing loss, flat tympanogram, and large air-
bone gap and persistent tympanic membrane perforation of the 
right ear, was detected in December 1998.  It is more likely 
than not that the veteran's hearing loss found December 1998 
preexisted military service.  

When addressing the matter of whether the preexisting 
disability was aggravated beyond the natural progression of 
the disability before discharge from service, the examiner 
stated, "no."  Discharge was recommended in January 1986.  
The last audiogram obtained in service (December 1985), and 
audiometric testing conducted in November 1986 at the VA 
medical center revealed virtually identical speech reception 
thresholds for the right ear. 

Regarding the March 1998 examination report, the Board notes 
that the evidence is new, as it is neither cumulative nor 
redundant of evidence previously considered in the last final 
disallowance.  The evidence is also material.  It bears 
directly and substantially upon the specific matter under 
consideration, i.e., it addresses the issue of whether the 
veteran's right ear hearing loss preexisted service and was 
aggravated therein.  Nonetheless, the examination report, by 
itself or in connection, with the evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  If fact, the 
evidence does not support the veteran's claim.  After 
reviewing the veteran's claims folder and examination report, 
the examiner concluded that the veteran's hearing loss of the 
right ear preexisted service and was not incurred in or 
aggravated by service.  Accordingly, new and material 
evidence in this respect has not been submitted.  38 C.F.R. 
§ 3.156(a).

Also received subsequent to the Board's December 1989 
decision is an August 1992 hearing transcript, wherein the 
veteran reiterated that prior to service he had did not have 
hearing loss of the right ear and his ear difficulties had 
its onset in service.  Statements from the veteran, including 
a statement received in March 1999, reiterating the 
aforementioned contentions, were also received.  Nonetheless, 
this evidence is not new.  The contentions contained within 
the documents are merely duplicative and redundant of 
statements previously considered by the Board.  Thus, new and 
material evidence in this respect has not been submitted.  
Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000); 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999); Smith 
(Russell) v. West, 12 Vet. App. 312, 314 (1999).  
Additionally, in any event, the veteran's statements are not 
probative to reopen his claim.  Lay persons are not competent 
to offer a medical opinion.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108).

For the reasons stated above, the Board finds that new and 
material evidence to reopen the claim of entitlement to 
service connection for hearing loss of the right ear has not 
been submitted.  It is also noted that in accordance with 
Graves v. Brown, 8 Vet. App. 522 (1996), the veteran has been 
apprised of evidence necessary to complete his application.  
See also Robinette v. Brown, 8 Vet. App. 69 (1995).  Finally, 
although denying the veteran's claim on a finality basis, the 
Board notes that the veteran's due process rights have not 
been violated, as in February 1999, the RO accorded the 
appellant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  The veteran's appeal is 
denied.



ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for hearing loss 
of the right ear remains final; the appeal is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

